Case 3:20-cv-00311-MMH-MCR Document 7 Filed 06/23/20 Page 1 of 2 PageID 38



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

  BRYAN A. HARRISON,

                       Plaintiff,

  v.                                                       Case No. 3:20-cv-311-J-34MCR

  COUNTY OF ST. JOHNS and
  ST. JOHN’S COUNTY SHERIFF
  OFFICER KENNETH EVERETT,

                  Defendants.
  _____________________________________/


                                          ORDER


         THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 6;

  Report), entered by the Honorable Monte C. Richardson, United States Magistrate Judge,

  on June 3, 2020. In the Report, Judge Richardson recommends that Plaintiff’s Application

  to Proceed in District Court Without Prepaying Fees or Costs (Long Form) (Dkt. No. 2) be

  denied and that this case be dismissed without prejudice. See Report at 2. Plaintiff has

  failed to file objections to the Report, and the time for doing so has now passed.

         The Court “may accept, reject, or modify, in whole or in part, the finding or

  recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

  to findings of facts are filed, the district court is not required to conduct a de novo review

  of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

  also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

  novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);



                                               -1-
Case 3:20-cv-00311-MMH-MCR Document 7 Filed 06/23/20 Page 2 of 2 PageID 39



  United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

  May 14, 2007).

        Upon independent review of the file and for the reasons stated in the Magistrate

  Judge’s Report, the Court will accept and adopt the legal and factual conclusions

  recommended by the Magistrate Judge. Accordingly, it is hereby

        ORDERED:

        1. The Magistrate Judge’s Report and Recommendation (Dkt. No. 6) is

           ADOPTED as the opinion of the Court.

        2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

           Costs (Long Form) (Dkt. No. 2) is DENIED.

        3. This case is DISMISSED without prejudice.

        4. The Clerk of Court is directed to terminate all pending motions and deadlines

           as moot and close the file.

        DONE AND ORDERED in Jacksonville, Florida, this 23rd day of June, 2020.




  ja

  Copies to:

  Counsel of Record
  Pro Se Party




                                           -2-
